Citation Nr: 1454023	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-06 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


	INTRODUCTION	

The Veteran served on active duty from August 1956 to September 1960. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Veteran testified before the undersigned at a June 2013 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with Virtual VA.

This appeal was processed using the Virtual VA paperless processing system and VMBS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

In August 2014, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's August 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Chronic left knee disability did not have its clinical onset in service and is not otherwise related to active duty; degenerative joint disease of the left knee was not exhibited within the first post service year.  

CONCLUSION OF LAW

Chronic left knee disability was not incurred or aggravated in service, and degenerative joint disease of the left knee may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a March 2011 letter, the RO notified the Veteran of information and evidence necessary to substantiate his service connection claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A remand for further notification about how to substantiate the claim is not necessary. 

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records (STRs), military personnel records, and VA treatment records have been obtained, as well as lay statements by the Veteran.  The Board is unaware of any outstanding evidence or information that has not already been requested.  Most recently, in September 2014, the Veteran was afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as to the nature and etiology of any left knee disability.  There is no indication or argument that the opinion or rationale is inadequate or somehow faulty.  

The Board finds that the August 2014 remand instructions have been substantially met.  See Stegall, 11 Vet. App. 268 (Board remand orders require substantial, not strict, compliance).  First, all outstanding military records were retrieved, to include the Veteran's STRs and personnel records.  Second, a VA examination was conducted to obtain the nature and etiology of any left knee disability.

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). 

At the Veteran's hearing, the issue on appeal was identified and he was asked about his treatment providers in order to ascertain whether there was additional evidence to be submitted.  Hence, the Bryant duties were met.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the claim decided herein.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
In this case, at the Veteran's June 2013 Board hearing, he testified that in 1958 during an atomic bomb test aboard the U.S.S. Boxer, he tripped and fell over a hatch while running to his battle station, subsequently injuring his left knee more severely than his right.  He further stated that after a couple of days, he went to sick bay to report the injury and was prescribed medication.  He testified to later presenting for treatment in April 1959 at which time x-rays of his left knee were taken revealing extra ossification centers and noting no abnormalities.

An August 1956 enlistment examination did not reveal pertinent disability; the Veteran did report right knee problems 2 years earlier and the examination revealed the right lower extremity was shorter than the left.  In April 1959, the Veteran underwent a left knee x-ray examination and reported infrapatellar tenderness since January and a history of casting 3 years earlier.  X-rays revealed findings consistent with extra ossification and no degenerative changes.  X-ray studies later that month revealed findings within normal limits.  There were no findings of left knee disability on the separation examination report.  

Regarding post-service left knee symptomatology, the Veteran testified to having pain in his left knee on and off since service and self-medicating as he did not have adequate insurance to treat his left knee.  The Veteran's wife also reiterated his contentions during the hearing.

The available evidence of record does not show any complaints of left knee pain or treatment for a left knee disorder until July 2010.  The associated VA treatment record shows that the Veteran reported that his left knee pain began six weeks ago when he stood up from standing and that he had no other inciting events and no prior knee surgery or problems.  He further reported that since then, he had episodes of sharp medial knee pain.  X-rays revealed osteoarthritis.  Injections did not help and he was referred for consideration of left knee replacement.

In January 2012, the Veteran underwent a left unicondylar knee arthroplasty at the Boise VA Medical Center (VAMC).

Pursuant to the August 2014 Board Remand, the Veteran was afforded a VA examination in September 2014.  Upon review of the Veteran's claims file and an in-person examination, the VA examiner opined that the Veteran's left knee disability was less likely than not incurred in or caused by his claimed in-service injury, event, or illness.  The examiner indicated that there was no evaluation record other than normal knee x-rays in April 1959 and no ongoing knee complaint was noted on a complete physical in 1960.  He further noted that although the Veteran reported that he did not visit or complain to doctors much to explain his lack of knee complaints prior to the year 2010, STRs showed an array of medical complaints and treatment.  The examiner also noted additional medical problems during post-service VA treatment.  The examiner further opined that the Veteran proceeded to engage in both occupational and recreational activities following separation which were not consistent with a chronic ongoing left knee condition.  Such activities involved physical labor, stooping, crawling as a welder, and riding/maintaining/breaking several horses on his acreage.  However, he acknowledged the Veteran's report of what appeared to be a significant right leg injury at a plywood mill shortly after separation, which "would certainly be capable of affecting one's gait chronically and result in episodic musculoskeletal pain complaints in either lower extremity with resultant limping consistent with the Veteran's and spouse's report of episodic complaints."  The examiner also noted evidence of widespread arthritis symptoms, to include the Veteran's report of hand arthritis dating to the 1980s.  Furthermore, the examiner indicated that the Veteran was found to have similar medial knee degenerative changes in the right knee shortly after the left knee condition was identified.  He also pointed out that the Veteran had been obese since beginning VA care in 1999.  

The VA examiner concluded that based on the evidence, the nature of the Veteran's reported left knee injury in 1959 was speculative, but no ongoing condition was noted near separation.  He stated that the Veteran suffered a right leg injury shortly after separation, but proceeded to engage in activities inconsistent with an ongoing chronic knee condition.  The Veteran was diagnosed with bilateral knee degenerative joint disease (DJD) in approximately 2010, with resultant similar medial compartment arthroplasties performed in each knee.  The examiner opined that the left knee most likely became symptomatic marginally earlier than the right, first due to the Veteran's right foot fracture in the 1960s (at the plywood mill), then his traumatic right foot fracture with multiple surgeries after a 1999 motor vehicle accident with resultant weight bearing and gait changes.  Overall, the examiner found that the evidence showed that DJD of the left knee was most likely related to wear and tear due to aging, obesity, physical lifestyle, right foot injuries and surgeries, and predisposition in the presence of widespread degenerative changes (lumbar spine, hands, and reported hips, shoulders, elbows) and less likely than not due to injury or treatment incurred during military service.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan, supra.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must also determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record. 

The medical evidence of record clearly shows that the Veteran has a diagnosis of DJD of the left knee, status post arthroplasty, meeting one of the fundamental elements of a service connection claim-current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes a left knee disability to service. 

The Veteran has asserted that he began having left knee pain in service, after his reported injury.  The Board notes that he is competent to report a knee injury and symptoms that he observed and is within the realm of his personal knowledge; that is, those which are perceived through the use of the senses.  Layno, supra.  Knee pain falls into such a category.  Therefore, the Veteran is competent to provide lay evidence with regard to an injury and subsequent pain.  This is supported by the knee x-ray reports in service revealing complaints of knee tenderness for a 4 month period.  

However, the evidence does not support a finding of continuity of knee symptoms since service.  The Veteran has been inconsistent in statements regarding when his left knee pain began.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  He reported during July 2010 VA treatment that his left knee pain began six weeks prior, but then stated during the June 2013 hearing that he has had left knee pain on and off since service.  In this case, the Board finds that the Veteran's reports of left knee pain beginning in service and continuing since that time are not reliable.  The Veteran's STRs do not reflect continued treatment for left knee problems after the x-rays taken in April 1959.  The Veteran never reported any ongoing left knee pain, even though he was seen on multiple occasions for various medical issues including three medical visits for colds, two for warts, nipple soreness, jock itch, finger infection, and sexually transmitted diseases.  

As pointed out by the VA examiner, evidence of post-service treatment for other medical issues, to include GERD, seasonal allergies, hip and ankle pain, and other arthritic problems, does not support the Veteran's testimony that he self-medicated his left knee because he did not have adequate insurance to treat it.  Because of these inconsistencies, the Board concludes that the Veteran's statements with regard to the in-service onset of his left knee pain and the continuation of it from his discharge are not credible.

While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1336-37.  There is no medical evidence showing treatment for his left knee for over 50 years after his release from service.  Moreover, the Veteran filed claims for compensation pertaining to other disabilities in December 2001 and did not claim a left knee disability due to service.  If the Veteran felt that he had chronic left knee disability since service then it makes sense that he would have filed an appropriate claim for compensation at the time he filed other claims for compensation; rather, he did not make any such assertions until 50 years after separation from service.  This supports a lack of continuity of symptomatology since service and when considered in conjunction with the implausibility of the Veteran's statements, weighs against a finding of credibility. 

The medical record also does not present any evidence of arthritis of the left knee being present within the first post-service year, and hence service connection may not be afforded for a left knee disability presumptively on that basis.  38 U.S.C.A.        §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that trauma may lead to degenerative changes is commonly known and, therefore, the Veteran's testimony that his the degenerative changes in his left knee are related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2014 VA examination report more probative than the Veteran's statements.  For instance, the VA examiner noted that the Veteran had arthritis in several joints other than the left knee, including in the right knee, suggesting that degenerative changes were a systemic disorder and not due an acute injury years earlier.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

The Board accepts the September 2014 VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records to include service treatment records, and contains rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Furthermore, there is no contrary opinion of record.

In conclusion, the preponderance of the evidence is against a finding that the Veteran's left knee disability is related to the Veteran's active service.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a left knee disability is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


